DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateno et al. (US 2009/0128719, “Tateno”).
Regarding claim 1, Tateno teaches an optical element comprising a substrate (a transparent glass substrate, layers 92 or 94, [0212], see Figs. 2B and 3), a polarizing film on one side of the substrate (Fig. 3, polarizer 15b, layer 151, [0225]), and a compensation film (or retardation film) on a side of the substrate that is opposite the polarizing film (see Fig. 3, compensation films 15a, 15e, [0198], and e.g., [0015]).
Regarding claim 9, Tateno additionally teaches that the compensation element may include an anisotropic layer that includes a plurality of birefringent layers (see retardation layers, [0271] – [0274]) and may have inorganic material deposited thereon ([0132]) and may have a phase difference layer 
Regarding claim 10, Tateno additionally teaches that the birefringent inorganic films may be deposed by oblique vapor deposition (e.g., [0021], and see, e.g., layers 1503e, [0226]). It should be noted that claim 10 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claim 11, Tateno additionally teaches that the deposited material may be, for example, Ta2O5 ([0132]).
Regarding claims 17 and 18, Tateno additionally teaches that the device is a liquid crystal display including a liquid crystal cell (see Fig. 1, liquid crystal light valve 15, [0197] and see Fig. 3, layer 34, and see e.g., [0209]), comprising a light source (see Fig. 1, light source 12, [0197]), and a projection optical system that projects (see Fig. 1, optical system 18, [0196]) and wherein the liquid crystal display is disposed in an optical bath between the light source and the projector (see Fig. 1, [0196]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tateno in view of Perkins et al. (US 2009/0041971, “Perkins”).
Regarding claims 1 and 2, Tateno teaches an optical element comprising a substrate (a transparent glass substrate, layers 92 or 94, [0212], see Figs. 2B and 3), a polarizing film on one side of the substrate (Fig. 3, polarizer 15b, layer 151, [0225]), and a compensation film (or retardation film) on a side of the substrate that is opposite the polarizing film (see Fig. 3, compensation films 15a, 15e, [0198], and e.g., [0015]).	Tateno fails to specifically teach that its polarizer is a wire grid type polarizer. In the same field of endeavor of polarizer for use in liquid crystal display devices ([0006], [0057]), Perkins teaches a wire grid type polarizer wherein convex portions of materials are deposited on a substrate material (see Fig. 
    PNG
    media_image1.png
    373
    524
    media_image1.png
    Greyscale

Regarding claims 3 and 5, modified Tateno (Perkins) teaches that the grid shaped convex portion comprises a linear metal layer, a first dielectric layer, and an absorption layer (wherein the absorption layer may be a dielectric material, Perkins, [0034]; see Fig. 1a, layers 26, 30a, and 34a, [0031] – [0035] and [0027], [0029]; see also [0026], describing transparent glass substrate).
Regarding claim 4, modified Tateno additionally teaches that the first dielectric layer may be a silicon oxide (see Perkins, e.g., Fig. 1a, layer 30a, [0031], [0034], may be an aluminum oxide or a silicon oxide among others).
Regarding claim 6, modified Tateno (Perkins) additionally teaches that the metal layers may be, for example, aluminum (Perkins, [0029]). 
Regarding claim 7, modified Tateno (Perkins) additionally teaches that a portion of the surface of the wire grid polarizer may include a second dielectric layer ([0032], which may be considered to be over a surface of one of the portion of the convex wire grid patterns).
Regarding claim 9, Tateno additionally teaches that the compensation element may include an anisotropic layer that includes a plurality of birefringent layers (see retardation layers, [0271] – [0274]) and may have inorganic material deposited thereon ([0132]) and may have a phase difference layer (e.g., [0274], any of the phase difference layers 15a, 15e, 15f, may be considered to be a matching layer reading on the presently claimed phase difference matching layer). 
Regarding claim 10, Tateno additionally teaches that the birefringent inorganic films may be deposed by oblique vapor deposition (e.g., [0021], and see, e.g., layers 1503e, [0226]). It should be noted that claim 10 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claim 11, Tateno additionally teaches that the deposited material may be, for example, Ta2O5 ([0132]).
Regarding claim 16, modified Tateno additionally teaches that the substrate material may be made of glass (Perkins, [0026]).
Regarding claims 17 and 18, Tateno additionally teaches that the device is a liquid crystal display including a liquid crystal cell (see Fig. 1, liquid crystal light valve 15, [0197] and see Fig. 3, layer 34, and 
Regarding claims 19 and 20, modified Tateno (Perkins) additionally teaches that the metal layers may be, for example, aluminum (Perkins, [0029]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno in view of Perkins as applied to claim 7 above, and further in view of Bell (US 2007/0141243, “Bell”).
Regarding claim 8, the combination remains as applied to claim 7, above, however Tateno fails to specifically teach the inclusion of a water repellent layer on its polarizer. In the same field of endeavor of polarizing films and layers ([0002] – [0004]), Bell teaches to include a moisture barrier (or hydrophobic polymer film, [0095]) in order to act as a moisture barrier to protect the underlying polarizing plate ([0095]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included a hydrophobic polymer layer (i.e., a water repellent layer) in order to improve the durability of the polarizer plate ([0095]). 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno as applied to claim 9, above, and further in view of Nakagawa (US 2004/0141122, “Nakagawa”).
Regarding claims 12 and 13, the combination remains as applied to claim 9, above. Tateno teaches the inclusion of various phase difference films that may be considered to read on the claimed matching film (see, e.g., Figs. 2 and 3, films 1503a, 1501c 1503e, [0221]) but Tateno fails to specifically teach the inclusion of an additional optical film that includes a multilayer film having multiple laminated dielectric films having different refractive indexes. However, in the same field of endeavor of liquid crystal displays and optical films for use therein ([0004], [0005]), Nakagawa teaches a retardation film .  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno as applied to claim 9, above, and further in view of Takahashi (US 2015/0192723, “Takahashi”).
Regarding claims 14 and 15, the combination remains as applied to claim 9, above, however Tateno fails to teach the inclusion of an antireflection layer. In the same field of endeavor of optical films for use in liquid crystal displays ([0005]), Takahashi teaches to include an antireflection layer on a compensation film in order to prevent surface reflection (Fig. 1, [0014], [0028], [0033]). Takahashi further teaches to include an intermediate or protective layer between the antireflection layer and the compensation layer ([0010], [0028]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included an antireflection layer and intermediate protection layer to provide antireflection properties to the compensation film, to protect the compensation film from debris and damage, and to improve adhesion between the antireflection film and the compensation film ([0007], [0013], [0033], [0034]]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782